Citation Nr: 0331250	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  97-33 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a compression fracture of L2 of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel 


INTRODUCTION

The veteran had active military duty for training from March 
to September 1963, June 1965, July to August 1965, July 
1967, and June 1968.  

This matter initially came before the Board of Veteran's 
Appeals (Board) on appeal from adverse rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.    


REMAND

In June 2002, the Board issued a decision which denied 
claims for an increased evaluation for the residuals of a 
compression fracture of L2, and for a total rating based 
upon individual unemployability due to service connected 
disability (TDIU), and the veteran appealed.  In July 2003, 
the US Court of Appeals for Veterans Claims issued an order 
granting a Joint Motion filed by the veteran and the VA 
General Counsel, which vacated that part of the Board's 
earlier decision which denied an evaluation in excess of 10 
percent for the residuals of a compression fracture of L2 of 
the lumbar spine, and remanded that issue for action 
consistent with the Joint Motion

The Joint Motion noted that the veteran was in receipt of a 
protected 10 percent evaluation for slight limitation of 
motion of the lumbar spine, but argued that the clinical 
evidence and examinations on file were inadequate to 
determine, and the Board's decision failed to address the 
question of whether, in addition to limitation of motion, 
the veteran had a "demonstrable deformity of [a] vertebral 
body" sufficient to warrant an additional 10 percent 
evaluation in accordance with 38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (2003).  The Joint Motion stated that the 
veteran's L2 compression fracture met the criteria for such 
award in August 1980, when a VA X-ray study revealed slight 
loss of vertebral height.  Subsequent and more recent 
diagnostic studies have not provided a sufficient 
description of the old healed L2 compression fracture to 
determine whether it still has a demonstrable deformity.  

Accordingly, the case is remanded for the following:

1. The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for a lumbar spine disability 
since March 1998.  When the requested 
information and any necessary authorization 
have been received, the RO should attempt to 
obtain copies of all pertinent records which 
have not already been obtained.

2. Arrange for the veteran to be provided a 
VA orthopedic examination with X-rays of the 
L2 compression fracture.  All necessary 
tests and studies should be accomplished, 
and all clinical manifestations should be 
reported in detail.  The examiner should 
identify the limitation of activity imposed 
by the disabling condition, viewed in 
relation to the medical history, considered 
from the point of view of the veteran 
working or seeking work, with a full 
description of the effects of disability 
upon his ordinary activity.  An opinion 
should be provided regarding whether pain 
significantly limits functional ability 
during flare-ups or with extended use. 
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran. The examiner also 
should indicate whether the affected joint 
exhibits weakened movement, excess, 
fatigability, or incoordination. Lathan v. 
Brown, 7 Vet. App. 359 (1995); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The specific question presented is 
whether the vertebral body of the 
veteran's old compression fracture at L2 
has a "demonstrable deformity" which is, 
as likely as not, attributable to the 
original service connected injury.  The 
radiologist reviewing the veteran's 
current X-rays should be requested to 
particularly describe all findings with 
respect to the L2 compression fracture.  
The VA orthopedist should address the 
question of "demonstrable deformity" in 
the report of examination.  

The veteran should be notified of 
38 C.F.R. § 3.655(b) (2003), regarding 
failures to report for VA examination 
scheduled in conjunction with a claim 
for increase.  Send the claims folder to 
the VA physician for review.  

3.  Following completion of the 
examination, the RO should address the 
question of deformity of L2 presented in 
the Joint Motion.  If the decision is 
not to the veteran's satisfaction, a 
Supplemental Statement of the Case 
should be prepared and provided to the 
veteran and representative for any 
response.  Thereafter, the case should 
be returned to the Board in compliance 
with appellate procedures.  The veteran 
need do nothing until notified.     


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.





	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




